 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                            UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10   JON GABRIEL HEY, an individual,                              Case Number:
                                                             2:20-cv-01876-KJD-NJK
11                                Plaintiff,

12           vs.                                         STIPULATION OF DISMISSAL OF
                                                         DEFENDANT TRANS UNION LLC
13   HYUNDAI CAPITAL AMERICA, INC., a                          WITH PREJUDICE
     Foreign Corporation; and TRANS UNION
14   LLC, a Foreign Limited-Liability Company,

15                                Defendant.

16

17         IT IS HEREBY STIPULATED by and between Plaintiff, Jon Gabriel Hey (“Plaintiff”) and

18 Defendant, Trans Union LLC (“Defendant”), by and through their respective attorneys of record,

19

20

21

22

23

24


                                               Page 1 of 2
 1 that all Plaintiff’s claims asserted against Defendant in the above-captioned matter shall be and

 2 hereby are dismissed with prejudice and each party shall bear its own attorney fees and costs.

 3 Dated this 1st day of July, 2021.                  Dated this 1st day of July, 2021.

 4 COGBURN LAW                                        QUILLING, SELANDER, LOWNDS,
                                                      WINSLETT & MOSER, P.C.
 5
   By: /s/ Erik W. Fox                                By: /s/ Jennifer Bergh
 6     Jamie S. Cogburn, Esq.                             Jennifer Bergh, Esq.
       Nevada Bar No. 8409                                Nevada Bar No. 14480
 7     Erik W. Fox, Esq.                                  2001 Bryan Street, Suite 1800
       Nevada Bar No. 8804                                Dallas, Texas 75201
 8     2580 St. Rose Parkway, Suite 330                   Attorneys for Trans Union LLC
       Henderson, Nevada 89074
 9     Attorneys for Plaintiff

10         IT IS SO ORDERED.

11

12
                                                UNITED STATES DISTRICT JUDGE
13

14                                               7/2/2021
                                                DATE
15

16

17

18

19

20

21

22

23

24


                                               Page 2 of 2
